Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments directed to the newly amended claims filed 12/2/2021 have been fully considered but they are not persuasive. 
The addition of “inspecting a defect in the substrate” does not necessarily require the narrow limitation as presented in the argument.  A defect in the substrate may be a alignment error, 

Allowable Subject Matter
Claims 3, 6, 9-10 13-17 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-5, 7-8. 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (TW 201546968 A) in view of Kagami (WO 2019064876 A1).

Regarding claim 1, Sasaki discloses a substrate warehouse configured to store a container housing a substrate, comprising: 
a transfer-in part 61 configured to allow the container to be mounted thereon when the container is transferred-in from an outside (Sasaki Fig. 1-2 & translated Abstract); 
a transfer-out part 62 configured to allow the container to be mounted thereon when the container is transferred-out to the outside (Sasaki Fig. 1-2 & translated Abstract);  
a standby part configured to allow the container standing by for transfer-out to the outside to be mounted thereon (Sasaki Fig. 1-2 & translated Abstract); 
 a functional part comprising an inspection part, the inspection part being configured to perform processing of inspecting the substrate (Sasaki Fig. 1-2 & translated Abstract – A sensor device for monitoring condition (i.e. alignment, position, orientation) of cassettes.  This may be considered a indirect inpection of the substrates, as information such as the aligment /position/orientation may be easily inferred by knowing the condition of the cassette.);  
(Sasaki Fig. 1-2 & translated Abstract);  
a container transfer mechanism configured to transfer the container in the substrate warehouse (Sasaki Fig. 1-2 & translated Abstract);  and 
a substrate transfer mechanism configured to transfer the substrate between the functional part and the container mounted on the delivery part (Sasaki Fig. 1-2 & translated Abstract).
Sasaki may be merely silent upon the inclusion of a sensor system specifically for detecting defects in wafers.  At the time of the invention it was known to inspect wafers contained within FOUPs.  The process as described in the Applicant’s originally filed written description moves a FOUP to a transfer stage when the FOUP is opened and a wafer is transferred to a “inspection module” for defect testing.  Upon testing the wafer is transferred back thought the transfer stage to the FOUP.  This process and configuration is known in the art.   For generic support see Kagami, which teaches warehouse (fig. 2) connected inspection system (i.e. inspection module) which inspects the wafers from the FOUPs which are stored in a warehouse.  The wafer is transferred into the inspection module, tested for defects, and returned to the FOUP for storage.
As demonstrated in Kagami, wafer inspection modules were known and used at the time of the invention.  Simply connecting a inspection module to a warehouse for inspecting wafers from FOUPs stored in a warehouse would be a obvious design choice for one of ordinary skill in the art.  Merely adding modular components to a device configure to be integrated with modular components to perform routine semiconductor 


  

Regarding claim 2, Sasaki in view of Kagami discloses a substrate warehouse according to claim 1, wherein: the inspection part comprises a sensing part 5 which senses a reference place being a reference for an orientation of the substrate (Sasaki Fig. 1-2 & provided translation of document Abstract – A sensor device for monitoring condition (i.e. position/alignment/orientation) of cassettes/substrates.);   and 
the substrate warehouse comprises a controller configured to control the inspection part and the substrate transfer mechanism so that processing of setting an orientation of the substrate to a predetermined orientation is executed in the container (Sasaki Fig. 1-2 & translated Abstract ).


Regarding claim 4, Sasaki in view of Kagami discloses a substrate warehouse according to claim 1, further comprising: a controller configured to control (Sasaki Fig. 1-2 & provided translation translated. ).

Regarding claim 5, Sasaki  in view of Kagami discloses a substrate warehouse according to claim 1, further comprising: a controller configured, for each container, to receive information on an allowed time during which execution of processing on the container is allowed from a main control apparatus provided outside, decide processing to be executed based on the information on the allowed time, and control the functional part and the substrate transfer mechanism so that the decided processing to be executed is executed (Sasaki Fig. 1-2 & provided translation. ).


Regarding claim 7, Sasaki in view of Kagami discloses a substrate warehouse according to claim 2, further comprising: a controller configured to control the functional part and the substrate transfer mechanism so that processing to be executed is executed based on identification information on the processing to be executed received from a main control apparatus provided outside (Sasaki Fig. 1-2 & provided translation. ).

Regarding claim 8, Sasaki in view of Kagami discloses a substrate warehouse according to claim 2, further comprising: a controller configured, for each (Sasaki Fig. 1-2 & provided translation. ).


Regarding claim 11, Sasaki in view of Kagami discloses a substrate processing system comprising: the substrate warehouse according to claim 1; a processing apparatus configured to perform predetermined processing on the substrate; and a control apparatus configured to control the substrate warehouse and the processing apparatus (Sasaki Fig. 1-2 & provided translation translated. ).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



12/7/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822